OFFICE OF ‘I-NEAlTORNRY   GENERAL   OF -
                  AWTtN
                                                                               .k. i   ij




Honorable John R. Shook~,Page E


      tiomi are rillsdxithout expense to the
      County, the Court bellming that the addi-
      tional training eooured by suoh employee6
      nil1 Breatly benerit tbs County and would
      con~tltllteElgood investuidntoven if it
      were necrsssaryto pay for substituteem-
      QlOyll%8.
            "our quef3tionthan l,r
          wGan the Comaiesloners*Court grant a
     lwva or abmenuo,with pay, to oomtp health
     employeesto enable therpto take a special
     traInin& aourcw outside or the County where
     the State Departmentof Health la providing:
     substitutesto perform their Qutiee at 110
     mlM.tiona1 ooat to the Gonntrrp . . r"
           Under the authoritieso&ted in o fnion No. O-M&,
or this dapnrtaeaent;a aopy of utiah la encE0mea hanrith;               it
b our opinion that your question should be answered la the
nsgattve an4 it 2.6no amwered.
            X rurther rwuson why the orxintyxuapnot pay the
edertu     0r therr eaploymoswhllo they em 00 a loat0 or
abamnee 14 that 8wh          eat would asoust to a mtu&            rhiah
                        p”n”
%a Inh ib ited by Ar t%,o l 8, Swtfo n 58 o f c u r c a a stita 3 o a .

                                              Ver y tr u ly y o u l=B




       FIX?   ASSISTANT
       A'ZTSRNEY
               GENERAL                                 vim.S. Bsnnl.ng
                                                             Amidant




                                                                    COMMm-EE